Citation Nr: 0936962	
Decision Date: 09/29/09    Archive Date: 10/09/09

DOCKET NO.  07-37 343	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Indianapolis, Indiana


THE ISSUE

Entitlement to an evaluation in excess of 20 percent for 
diabetes mellitus, type II. 


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

W. Yates, Counsel





INTRODUCTION

The Veteran served on active duty from October 1966 to 
October 1968.  This matter comes before the Board of 
Veterans' Appeals (Board) on appeal from a July 2007 rating 
decision by the Department of Veterans Affairs (VA) Regional 
Office (RO) in Indianapolis, Indiana.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

In August 2009, the Veteran filed a request for a Travel 
Board hearing before the Board.  This request was timely 
filed within 90 days from notification of certification of 
the appeal. See 38 C.F.R. § 20.1304(a).

Accordingly, the case is remanded for the following action:  

The RO must place the Veteran's name on 
the docket for a Travel Board hearing at 
the RO before the Board, according to the 
date of his request for such a hearing.  

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate 


action must be handled in an expeditious manner.  See 38 
U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).


_________________________________________________
DAVID L. WIGHT
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).




